Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

Between DSP Group, Inc., DSP Group, Ltd. and Ofer Elyakim (the “Executive”).
Effective date of this amendment is November 5, 2012.

Executive entered into an employment agreement with DSP Group, Ltd., effective
June 1, 2009, which agreement was amended on January 31, 2011 and May 16, 2011
(the employment agreement and the amendments thereto hereinafter collectively
referred to as the “Employment Agreement”). The Employment Agreement is hereby
further amended as follows:

1. The notice period as defined in Section 3a of the Employment Agreement is
hereby increased to eighteen months from one year as set forth previously in the
Employment Agreement.

2. The following clarifying paragraph is added to Section 3a of the Employment
Agreement:

If the requisite advance notice of eighteen months is provided by Mr. Elyakim to
the Company if he desires to terminate his employment with the Company without
Good Reason, then: (i) all of his rights under this Agreement shall continue
during the eighteen months period, and (ii) all equity awards held by
Mr. Elyakim prior to the termination of his employment with the Company shall
accelerate and immediately vest eighteen months following the date of such
requisite notice and be exercisable in whole or in part at any time from the
date of the vesting of the respective equity awards for a period of two years.

3. The first paragraph of Section 12 of the Employment Agreement is amended and
restated as follows:

If the Executive’s employment with the Company is terminated by (i) the Company
following a Change in Control; (ii) the Executive for Good Reason; or (iii) the
Corporation without Cause, all rights of the Executive under the Employment
Agreement shall continue for eighteen months and all equity awards held by the
Executive shall accelerate and immediately vest and be exercisable in whole or
in part at any time for two years following the termination of employment.

4. This amendment to the Employment Agreement shall be binding upon DSP Group,
Inc., DSP Group, Ltd. and their successors and assigns, if any.

5. All terms and conditions of the Employment Agreement, other than amended
hereby, shall remain in full force and effect.



--------------------------------------------------------------------------------

/s/ Eli Ayalon

   

/s/ Ofer Elyakim

DSP Group, Inc.     Ofer Elyakim

/s/ Dror Levy

    DSP Group, Ltd.    